Citation Nr: 0304755	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to January 1956.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Roanoke, Virginia.  In August 2002, the 
veteran appeared at the RO for a personal hearing before the 
undersigned.  


FINDINGS OF FACT

1.  In an October 1991 decision, the RO denied service 
connection for bilateral hearing loss, finding that it was 
not incurred in, or otherwise related to, service.  

2.  Evidence added to the record since the October 1991 RO 
decision establishes that the veteran's bilateral hearing 
loss is related to service; is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
and, considered with evidence previously of record, 
establishes that the bilateral hearing loss was incurred in 
service.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1991 rating decision 
which denied service connection for bilateral hearing loss is 
new and material, and that claim may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 
20.1103 (2002).  

2.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  All applicable provisions of the VCAA and 
implementing regulations are satisfied.  The evidence is 
sufficient for the determination to be made.  In light of the 
determination below, any further notice to the veteran would 
serve no useful purpose, but would merely (and needlessly) 
delay the decision.

Background

Essentially, the veteran contends that service connection for 
bilateral hearing loss is warranted inasmuch as he was 
subjected to acoustic trauma in service as an ammunition 
loader aboard his Navy ship.  His DD Form 214 indicates he 
served aboard the U.S.S. McGowan (DD-678).  

Evidence of record in October 1991 included service medical 
records.  The January 1952 report of medical examination on 
the veteran's enlistment is negative for ear abnormalities, 
and shows that whispered voice hearing tests were 15/15, 
bilaterally.  The remainder of the service medical records 
are negative for hearing loss.  There is no report of medical 
examination on the veteran's separation from service.  

In October 1991, the RO denied service connection for 
bilateral hearing loss, holding that the evidence of record 
did not show an etiological relationship between the 
veteran's hearing loss and service.  

Evidence received subsequent to the October 1991 RO decision 
is as follows:

?	Private medical records dated from March 1991 to May 
1999, which show consistent diagnoses of high frequency 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss in the left ear.  A January 
1995 examination report indicates that the veteran 
complained of "longstanding" left ear hearing loss 
which had progressed gradually.  The veteran recounted 
his exposure to acoustic trauma from gun fire during 
service, and also reported a history of mumps.  A May 
1999 examination report indicates that the veteran 
reported a chronic hearing problem "which began 30+ 
year(s) ago."  The veteran told the physician that his 
hearing loss "could be nerve damage from [his service 
aboard a] Navy ship."  

?	A report of VA examination in December 1999, showing 
that the veteran reported little to no hearing in his 
left ear, and was starting to experience difficulty 
hearing in the right ear.  He stated that his service 
included exposure to gunfire, and his duties included 
loading ammunition.  He stated that his hearing loss had 
gradually worsened over the years.  Audiometric studies 
revealed mild to severe sensorineural hearing loss above 
1000 Hertz in the right hear, and profound sensorineural 
hearing loss in the left ear.  No opinion was given 
regarding the specific etiology of the veteran's 
bilateral hearing loss.

?	A letter from a fellow serviceman who stated that he 
served aboard the same ship as the veteran and was 
acquainted with the veteran, and that the veteran's 
general quarters station was as a loader on a five inch 
gun mount.  

?	Written statements from the veteran, and the transcript 
of his testimony at the August 2002 hearing, wherein he 
reiterates that service connection is warranted for his 
current bilateral hearing loss because he was exposed to 
acoustic trauma in service as an ammunition loader 
aboard his ship.  

Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of entitlement to service connection for polycystic kidney 
disease was denied by the RO in October 1991.  That decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.]

The Board finds that some of the evidence added to the record 
since the October 1991 RO decision was not previously of 
record, is relevant, and is so significant that it must be 
considered to decide fairly the merits of the claim of 
service connection for bilateral hearing loss.  Specifically, 
the additional private medical records, along with the 
veteran's testimony and the statement of his fellow 
serviceman, suggest the distinct possibility of an 
etiological connection between his bilateral hearing loss and 
his duties during service.  The additional evidence is new in 
that it was not previously of record.  It is material as it 
bears directly and substantially on the specific matter at 
hand, and is significant enough that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  It is sufficient to reopen the claim of 
service connection for bilateral hearing loss, as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of that disability.  See Hodge, 155 
F.3d at 1363.  Accordingly, the claim of service connection 
for bilateral hearing loss may be, and is, reopened.

The claim proceeds to de novo review.  Service connection may 
be granted for disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

On VA audiological evaluation in February 2003, the veteran 
complained of bilateral hearing loss (with no hearing in his 
left ear) and tinnitus.  He indicated it was difficult for 
him to understand speech when there was background noise.  He 
again reported that the onset of his hearing loss was during 
the Korean War, and associated the hearing loss with noise 
exposure as an ammunition loader aboard ship.  He apparently 
wore hearing protection devices occasionally during service, 
but they were not worn during combat situations.  He stated 
that his hearing had progressively worsened since service.  
He reported some occupational noise exposure as a tractor-
trailer driver without the use of hearing protection devices.  
He denied any recreational noise exposure.  Examination 
revealed that puretone thresholds of the left ear could not 
be obtained, as "there was no response at the attenuator 
limits of the audiometer and therefore no average could be 
provided."  

The pure tone thresholds of the right ear, in decibels, were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
60
75
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and zero percent in the left ear.  
The diagnosis was moderate sloping to severe high-frequency 
sensorineural hearing loss in the right ear, and profound 
sensorineural hearing loss in the left ear.  

The examiner expressly stated that it was at least as likely 
as not that right ear hearing loss and a portion of the left 
ear hearing loss were related to acoustic trauma in service.  
The examiner also reported that some portion of the hearing 
loss in the left ear was probably attributable to the 
veteran's contraction of mumps, "as hearing loss associated 
with mumps is often unilateral and the extent of the hearing 
loss in the left ear is not consistent with hearing loss due 
solely to noise exposure."  

The record amply demonstrates noise exposure in service, and 
the evidence (in particular the express opinion provided by 
the VA examiner in February 2003), is now clear that a 
current bilateral hearing loss disability is, at least in 
part, related to acoustic trauma the veteran experienced in 
service.  The requirements for establishing entitlement to 
service connection for met, and service connection for 
bilateral hearing loss is warranted.  


ORDER

The claim of service connection for bilateral hearing loss is 
reopened, and service connection for bilateral hearing loss 
is granted.  


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

